 


 HCON 120 ENR: Authorizing the use of Emancipation Hall in the Capitol Visitor Center for a ceremony to present the Congressional Gold Medal to the World War II members of the Civil Air Patrol.
U.S. House of Representatives
2014-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Thirteenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. CON. RES. 120 
 
 
December 4, 2014 
Agreed to 
 
CONCURRENT RESOLUTION 
Authorizing the use of Emancipation Hall in the Capitol Visitor Center for a ceremony to present the Congressional Gold Medal to the World War II members of the Civil Air Patrol. 
 
 
1.Use of Emancipation Hall for ceremony to present Congressional Gold Medal to World War II members of Civil Air PatrolEmancipation Hall in the Capitol Visitor Center is authorized to be used on December 10, 2014, for a ceremony to present the Congressional Gold Medal to the World War II members of the Civil Air Patrol collectively, in recognition of the military service and exemplary record of the Civil Air Patrol during World War II. Physical preparations for the conduct of the ceremony shall be carried out in accordance with such conditions as the Architect of the Capitol may prescribe.  Clerk of the House of Representatives.Secretary of the Senate. 